*61Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raymond Griffin appeals the district court’s orders adopting the magistrate judge’s recommendation to dismiss, after a 28 U.S.C. § 1915A (2012) review, Griffin’s 42 U.S.C. § 1983 (2012) action, and denying Griffin’s Fed. R. Civ. P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we deny Griffin’s motion for appointment of counsel and affirm the district court’s orders. See Griffin v. Shandies, No. 5:15-ct-03145-D, 2016 WL 715753 (E.D.N.C. Feb. 22, 2016; May 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED